Case 3:18-cv-01455-SMY-RJD Document 28 Filed 05/30/19 Page 1 of 3 Page ID #80



 044762/19344/TPD/CGT

                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF ILLINOIS

 DWAYNE TOWNS, #B39649,

                        Plaintiff,
                                                       Case Number 3:18-cv-01455-SMY-RJD
 v.
                                                       Judge Staci M. Yandle
 M. SIDDIQUI and WARDEN OF MENARD                      Magistrate Judge Reona J. Daly
 CORRECTIONAL CENTER,

                        Defendants.

      MOTION FOR SUMMARY JUDGMENT ON THE ISSUE OF EXHAUSTION OF
                      ADMINISTRATIVE REMEDIES

        COMES NOW Defendant, MOHAMMED SIDDIQUI, M.D., by and through his

 attorneys, CASSIDAY SCHADE LLP, and pursuant to Federal Rule of Civil Procedure 56 and

 CDIL-LR 7.1(D), for his MOTION FOR SUMMARY JUDGMENT ON THE ISSUE OF

 EXHAUSTION OF ADMINISTRATIVE REMEDIES, states as follows:

        1. Plaintiff Dwayne Towns, #B39649, an IDOC inmate incarcerated at Menard

 Correctional Center, filed his §1983 Complaint on July 30, 2018 alleging that Dr. Siddiqui was

 deliberately indifferent to his serious medical needs. [Doc. 1].

        2. Plaintiff has failed to exhaust his administrative remedies with respect to Dr. Siddiqui

 as he is required to under the Prison Litigation Reform Act, 42 U.S.C. §1997e, et seq.

        3. Filed contemporaneously is Defendant’s Memorandum of Law in Support of his

 Motion for Summary Judgment. It is incorporated herein by reference.

        WHEREFORE, Defendant Mohammed Siddiqui, M.D prays that this Court enters

 judgment in his favor, and in accordance with this Motion and Memorandum of Law, and for

 such other and further relief as this Court deems just and proper.
Case 3:18-cv-01455-SMY-RJD Document 28 Filed 05/30/19 Page 2 of 3 Page ID #81



                                   Respectfully submitted,

                                   CASSIDAY SCHADE LLP

                                   By: /s/ Carla G. Tolbert
                                      One of the Attorneys for Defendant,
                                      MOHAMMED SIDDIQUI, M.D.

 Carla G. Tolbert
 ARDC No. 6305104
 CASSIDAY SCHADE LLP
 100 North Broadway, Suite 1580
 St. Louis, MO 63102
 (314) 241-1377
 (314) 241-1320 (Fax)
 ctolbert@cassiday.com




                                      2
Case 3:18-cv-01455-SMY-RJD Document 28 Filed 05/30/19 Page 3 of 3 Page ID #82



                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 30, 2019, I electronically filed the foregoing Motion with

 the Clerk of the Court using the CM/ECF system. The electronic case filing system sent a

 “Notice of E-Filing” to the following:

 Jeanine R. Armstrong, Esq.
 Illinois Attorney General's Office
 201 W. Pointe Drive
 Suite 7
 Belleville, IL 62226
 jarmstrong@atg.state.il.us



         and I hereby certify that a true and correct copy of the foregoing Motion was served via

 regular mail to the following non-CM-ECF participant at the following address by depositing the

 same in the U.S. mail located in St. Louis, Missouri, with proper postage prepaid, before the hour

 of 5:00 p.m., on May 30, 2019. Under penalties as provided by law pursuant to 735 ILCS 5/1-

 109, I certify that the statements set forth herein are true and correct:

 PRO SE:
 Dwayne Towns, #B39649
 Menard Correctional Center
 711 Kaskaskia Street
 P.O. Box 1000
 Menard, IL 62259



                                                                               /s/ Carla G. Tolbert
 9041110 CTOLBERT;CTOLBERT




                                                    3
